Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1
“a transmission circuit configured to receive power from the high voltage power source, generate a pulse generating an ultrasound wave, and apply the ultrasound wave to a probe in the ultrasound diagnosis apparatus;
a power circuit configured to receive the power from the high voltage power source and be charged with electric energy when the ultrasound diagnosis apparatus operates in a shear wave mode, and supply, to the transmission circuit, shear wave mode power used for generating a shear wave, based on the electric energy; 
and
a processor configured to control the power circuit configured to supply the shear wave mode power when the shear wave mode is in operation, wherein the processor is further configured to control the high voltage power source and the power circuit such that insufficient power of the shear wave mode power is supplied from the high voltage power source to the transmission circuit and the shear wave mode power is constantly supplied to the transmission circuit to prevent distortion of a pulse for generating the shear wave”

Claims 11, 20

controlling the high voltage power source and the power circuit such that insufficient power of the shear wave mode power is supplied to the transmission circuit when the shear wave mode is in operation and the shear wave mode power is constantly supplied to the transmission circuit to prevent distortion of a pulse for generating the shear wave;
and
controlling the transmission circuit to generate the pulse for generating the shear wave by using the shear wave mode power, and apply the pulse to a probe in the ultrasound diagnosis apparatus”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793